Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of applicant’s amendment of former independent claim 1, the Examiner withdraws the prior art rejection and obviousness-type double patenting rejection of former claim 1. Claim 1 and dependent claims 2-10 are in condition for allowance.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,983,564 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 10,983,564 cite applicant’s claimed recite a flexible display panel including: a flexible substrate having a first display region, a second display region having a curved surface, a support member, an encapsulating member and a touch layer (touch panel).

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,448,592. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 9,448,592 cite applicant’s claimed recite a flexible display panel including: a flexible substrate having a first display region, a second display region, a support member, an encapsulating member and a touch layer (touch panel).

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-21 of U.S. Patent No. 8,736,162. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 12-21 of U.S. Patent No. 8,736,162 cite applicant’s claimed recite a flexible display panel including: a flexible substrate having a first display region, a second display region, a support member, an encapsulating member and a touch layer (touch panel).

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,054,988. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10,054,988 cite applicant’s claimed recite a flexible display panel including: a flexible substrate having a first display region, a second display region, a support member, an encapsulating member and a touch layer (touch panel).

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,528,084. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 10,528,084 cite applicant’s claimed recite a flexible display panel including: a flexible substrate having a first display region, a second display region, a support member, an encapsulating member and a touch layer (touch panel).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Newly added claims 11, 17 and 18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ma (USPgPub 2011/0286157, of record).
As to claims 11, 17 and 18, Ma discloses applicant’s claimed display apparatus (Figs. 1-14) including:
a flexible display panel (14) having:
	a first display region (26); and
	a second curved display region (at least a curved region of 24, the curved region having a surface) extending from the first display region and facing a different direction from the first display region; and
a support member (at least one of 12, 16, 18, 20, 102, 104, 106, 108, 110, 114, 116 etc.) for maintaining a shape of the flexible display panel;
an organic or inorganic encapsulation thin layer (at least one of 104, 152) on the flexible display panel and covering the first and second display regions; and
a touch layer (para. 0025, 0031, 0039) on the encapsulation thin layer and including touch regions generally overlapping the first and second display regions; and
at least one light-emitting diode (para. 0022, claim 13) located in the first display region or the second display region.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ma, as applied to claim 11.
	As to claims 12-16, although Ma does not disclose the device further including an adhesive between the transparent protection window and the flexible panel or non-display regions outside the first and second display regions or a touch wiring outside the touch region or at least one circuit unit, as claimed by applicant, such features are considered routine in the art and therefore would have been obvious to one of ordinary skill in the art.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879